IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 May 21, 2008
                                No. 07-10929
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

TERESA SMITH

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:07-CR-3-12


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Teresa Smith appeals the 309-month sentence imposed following her
guilty-plea conviction for conspiracy to distribute a controlled substance in
violation of 21 U.S.C. § 846. The sole issue raised by Smith is whether the
district court erred in denying her a downward adjustment for acceptance of
responsibility under U.S.S.G. § 3E1.1. Smith contends that she demonstrated
her acceptance of responsibility notwithstanding that she filed objections to the
probation officer’s drug-quantity determination.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10929

      Deferring to the trial court’s unique position, this court examines the
denial of a reduction for acceptance of responsibility under a standard of review
even more deferential than a pure clearly erroneous standard. United States v.
Outlaw, 319 F.3d 701, 705 (5th Cir. 2003). This court “will affirm a sentencing
court’s decision not to award a reduction under U.S.S.G. § 3E1.1 unless it is
without foundation.” United States v. Solis, 299 F.3d 420, 458 (5th Cir. 2002)
(internal quotation marks and citation omitted).
      The district court determined that Smith contested drug quantities that
she knew she had received and therefore did not clearly demonstrate that she
was entitled to a reduction for acceptance of responsibility. Because there was
a foundation for the district court’s determination, its finding is not clearly
erroneous. See Outlaw, 319 F.3d at 705; Solis 299 F.3d at 458. Accordingly,
Smith’s sentence is AFFIRMED.




                                       2